Citation Nr: 0508414	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-02 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed vision 
impairment.  

3.  Entitlement to service connection for claimed 
hypertension.  

4.  Entitlement to service connection for skin rash claimed 
as secondary to herbicide exposure.  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1961 to 
September 1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 RO decision.  

The Board notes that the veteran has several pending claims 
of service connection for gastroesophageal reflux disease 
(GERD), a prostate condition and PTSD.  As such, these issues 
are not in appellate status at this time.  

The issues of service connection for vision impairment, 
hypertension and skin rash are addressed in the REMAND 
portion of this document and are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's currently demonstrated bilateral hearing 
loss is shown as likely as not to be due to noise exposure 
during his service.  




CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
bilateral hearing disability is due to disease or injury that 
was incurred in service.  38 U.S.C.A. § 1110, 1131, 5107(a) 
(West 2002); 38 C.F.R. § 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, and notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the veteran's claim for service connection 
bilateral hearing loss, further assistance would not aid the 
veteran in substantiating his claim.  Wensch v. Principi, 15 
Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").  In view of the favorable action 
taken hereinbelow, further discussion of VCAA is not 
required.  


Entitlement to service connection for bilateral hearing loss

In this case, the veteran's DD Form 214 reflects that the 
veteran was an armorer and  supply specialist during the 
Vietnam Conflict.  His service medical records are negative 
for any complaint, diagnosis or treatment of any hearing 
difficulty.  

The veteran stated that he was exposed to frequent combat 
noise while serving in the Republic of Vietnam.  

On the authorized audiological evaluation in August 1976 
(report of medical examination at separation), pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
25
20
LEFT
10
10
5
15
15

The audiological evaluation dated in August 2002 (VA 
examination report) showed pure tone thresholds, in decibels, 
as follows (converted to current standards):




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
40
40
LEFT
20
30
35
35
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 in the left ear.  

The veteran reported gradual decrease in bilateral hearing 
sensitivity since onset from military noise exposure.  The 
examiner's diagnosis was that of mild bilateral sensorineural 
hearing loss.  The examiner also noted the veteran's 
complaint of having had recurrent tinnitus that was found to 
be etiologically related to service.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

In this case, the there is no evidence of a hearing 
disability during service for VA disability purposes.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  Nonetheless, 
service connection can be established if the evidence shows 
that a current hearing loss disability is related to a 
disease or injury in service.  Heuer v. Brown, 7 Vet. App. 
379 (1995).  

As noted previously, the veteran served as a supply clerk and 
armorer in Vietnam. He has described being subjected to 
ambush attacks during this period of active duty where he was 
exposed to noise.  In his written statements, the veteran has 
essentially testified to a continuity of symptomatology for 
hearing loss since his service.  The veteran also is 
competent to testify to his in-service hazardous noise 
exposure in-service.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993) (where the issue is factual in nature, such as whether 
an incident or injury occurred during service, lay evidence 
is competent; only evidence proceeding from a medically 
authoritative source is competent on medical questions).  

Finally, on recent examination in August 2002, the veteran 
had a high frequency sensorineural hearing disability in both 
ears as defined by VA.  

Given the veteran's testimony to a continuity of 
symptomatology, his recent VA examination showing a bilateral 
hearing loss following noise exposure in service, the Board 
finds that the evidence to be in relative equipoise in 
showing that the current hearing disability is due as likely 
as not to noise exposure during his Vietnam service.  

Accordingly, extending the benefit of the doubt to the 
veteran, service connection for the current bilateral hearing 
loss is warranted.  



ORDER

Service connection for bilateral hearing loss is granted.  



REMAND

In this case, the veteran's service personnel file shows 
service during the Vietnam Conflict from September 1966 to 
November 1968 and from December 1970 to December 1971.  

He has reported a continuity of symptomatology of vision 
problems, hypertension and a skin rash secondary to herbicide 
exposure since service.  

A review of the veteran's recent VA medical history reflects 
current diagnoses of hyperopia and presbyopia, hypertension, 
and complaints of a recurrent skin rash.   

Also, the Board notes that the veteran underwent VA 
examinations for his claimed disabilities in August and 
September 2002; however, the veteran's medical records and 
claims file were not made available to the examiner.  

Also, the VA examiner did not render any opinions regarding 
etiology of the veteran's conditions.  As such, further 
development is necessary in order to fairly decide the 
veteran's claims.  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

In addition, the veteran appears to be undergoing ongoing VA 
medical treatment for his disabilities from since 2002.  The 
veteran's claims file contains records dated as recently as 
June 2003.  

The RO should ascertain whether any outstanding medical 
treatment records exist and, if so, those records should be 
associated with the veteran's claims file.  VA is obligated 
to obtain relevant treatment records.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2003).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain any treatment 
records for the veteran from the Columbia 
VAMC dated from 2003 to the present.  

2.  The RO should arrangements for the 
veteran to be afforded a VA examination 
to determine the nature and likely 
etiology of the claimed vision 
impairment.  The claims folder should be 
to the examiner(s) for review.  The 
examination report, or an addendum to the 
report, should reflect that such a review 
was made.  All indicated testing should 
be performed.  Based on his/her review of 
the case, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran has current 
acquired eye/vision disability that had 
its clinical onset in service.  The 
rationale for all opinions expressed and 
conclusions reached should be set forth.  

3.  The RO should arrangements for the 
veteran to be afforded an examination to 
determine the nature and likely etiology 
of the claimed hypertension.  The claims 
folder should be to the examiner(s) for 
review.  The examination report, or an 
addendum to the report, should reflect 
that such a review was made.  All 
indicated testing should be performed.  
Based on his/her review of the case, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran currently has disability 
manifested by hypertension that had its 
clinical onset in service.  The rationale 
for all opinions expressed and conclusions 
reached should be set forth.  

4.  The RO should arrangements for the 
veteran to be afforded an examination to 
determine the nature and likely etiology 
of the claimed skin rash condition.  The 
claims folder should be to the examiner(s) 
for review.  The examination report, or an 
addendum to the report, should reflect 
that such a review was made.  All 
indicated testing should be performed.  
Based on his/her review of the case, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran currently has a skin disability 
that had its clinical onset in service or 
is due to exposure to herbicides in-
service.  The rationale for all opinions 
expressed and conclusions reached should 
be set forth.  

5.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the appellant's 
claim.  If any benefit sought continues to 
be denied, the RO should issue a 
Supplemental Statement of the Case to the 
veteran and his representative and afford 
them an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


